Citation Nr: 1016312	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-40 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In June 2008, the Board, in part, reopened a previously 
denied claim of service connection for chronic back strain.  
By that same decision, the Board remanded the reopened claim 
for additional development.

In September 2009, the Board received additional evidence 
from the Veteran in the form of a December 2008 letter from a 
private chiropractor and a February 2009 statement from the 
Veteran's mother.  In April 2010, the Veteran's 
representative waived review of the newly submitted evidence 
by the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304(c) (2009).  Thus, the Board will consider such 
evidence in the adjudication of this appeal.

By the June 2008 decision, the Board also referred to the AOJ 
a claim for an increased rating for tinnitus and claims of 
service connection for degenerative disc disease and 
residuals of knee surgeries.  It does not appear that any 
action has been taken on these three issues and they are 
again referred to the AOJ.


FINDING OF FACT

It is as likely as not that the Veteran developed chronic 
back strain as a result of his active military service.




CONCLUSION OF LAW

The Veteran has chronic back strain that is the result of 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

The Veteran asserts that he has chronic back strain resulting 
from his active military service.  Specifically, he states 
that he injured his back on the first day of basic training 
when a fellow recruit fell on him.  The Veteran states that 
he was treated in service for low back pain on several 
occasions following the injury.  He maintains that he has had 
problems with his back ever since the alleged in-service back 
injury.  The Veteran acknowledges that he reported a past 
history of treatment for low back pain at his enlistment 
examination, but that the treatment occurred five years prior 
to his military service and his back had not been giving him 
problems after the earlier treatment.  That is, he believes 
his back was normal when he entered service.  Thus, the 
Veteran contends that service connection is warranted for 
chronic back strain.

A review of the Veteran's service treatment records reveals 
that he underwent an enlistment examination in December 1969.  
Although the Veteran reported a history of low back pain with 
treatment five years earlier, he also indicated that he had 
no recurrent back pain and that there was no history of 
trauma to the back.  The spine portion of the enlistment 
examination was normal and no defect or disease pertaining to 
the back was listed by the examiner.  On February 4, 1970, 
the Veteran was found to be physically fit for military 
training.  Several days later, the Veteran reported that he 
had been in a motor vehicle accident one year earlier but the 
only injury resulting from the accident was to his left knee.  
On February 15, 1970, the Veteran was seen for a complaint of 
low back pain with onset of the prior day.  An entry noted 
that the Veteran admitted that his condition began directly 
during physical training, but that he had also been checked 
for a back condition by a civilian doctor.  At that time, the 
Veteran had full range of motion of the spine with mild 
tenderness.  X-rays of the spine showed a questionable 5th 
lumbar sacralization and positive Osgood-Schlatter disease.  
The Veteran was seen for a complaint of muscular pain in the 
thoracic area of the back the next day.

On February 17, 1970, the Veteran complained of back pain and 
it was noted that he had been seen several times at sick call 
for back pain.  A back examination was negative.  
Significantly, the Veteran was diagnosed with chronic back 
strain.  An entry for the next day reflected a history of 
persistent lumbar back pain that was aggravated even without 
exercise.  In March 1970, it was noted that the Veteran would 
not be retained in the military.  Chronic back strain was 
listed under the section for illnesses suffered while on 
active duty.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  Thus, there is a rebuttable 
presumption of soundness unless a condition is noted at 
entry.  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).

Although there was a history of treatment for low back pain 
at the time of entrance for military service, there were no 
clinical findings made at the December 1969 enlistment 
examination, the Veteran denied having recurrent back pain, 
and the examiner did not note a defect or disease pertaining 
to the back.  For the presumption of soundness to not be 
applicable, a condition must be noted on the entrance 
examination.  Only such conditions as are recorded in 
examination reports are to be considered noted.  38 C.F.R. 
§ 3.304(b).  Because there was no such notation, the 
presumption of soundness applies.

As noted above, the presumption of soundness is a rebuttable 
presumption.  A condition pre-existing acceptance and 
enrollment must be demonstrated by clear and unmistakable 
evidence (obvious or manifest).  The United States Court of 
Appeals for Veterans Claims (Court) has held that such an 
evidentiary standard is an onerous one and that the result 
must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  Even when a Veteran provides a history of the pre-
service existence of a condition at an entrance examination, 
the regulations provide that the reported history does not 
constitute a "notation" of the condition but must be 
considered together with all of the other evidence.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

The Board does not consider the Veteran's reported history of 
treatment for low back pain five years prior to entering 
military service to be clear and unmistakable evidence that 
he had a pre-existing condition.  Additionally, post-service 
medical evidence reflecting that the Veteran had a pre-
existing condition, such as a May 2009 VA examination report, 
appears to be based solely on the Veteran's reported history 
from the December 1969 report.  Notably, the Veteran has 
testified to the fact that the motor vehicle accident that 
occurred one year prior to service only affected his left 
knee and it did not affect his back.  Thus, in consideration 
of this evidence, the Board does not find that clear and 
unmistakable evidence exists that demonstrates that the 
Veteran had a pre-existing back condition, including chronic 
back strain.  That is, it is not undebatable that such is the 
case.  Therefore, the presumption of soundness has not been 
rebutted and the Board finds that the Veteran is presumed to 
have been in sound condition when he entered active service 
for the claimed disability of chronic back strain.

The service records do not document the Veteran's stated back 
injury regarding the fellow recruit falling on him.  However, 
the Veteran is competent to report factual matters of which 
he had firsthand knowledge, such as that incident.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Additionally, the Veteran submitted a seemingly credible 
statement from his mother that indicates that she was 
informed by the Veteran of the back injury during basic 
training involving the fellow recruit shortly after the 
injury occurred.  Moreover, the multiple entries in the 
service treatment records for complaints of low back pain 
support the occurrence of an injury.  As a result, the Board 
finds that there is sufficient evidence to establish that a 
back injury occurred during military service.

Post-service treatment records from several VA Medical 
Centers document complaints of and treatment for low back 
pain.  The earliest entry of record is a June 1978 complaint 
of muscle spasm and low back pain after suffering an injury 
during volleyball.  The diagnosis was an acute lumbosacral 
sprain.  In December 1988, the Veteran was seen for chronic 
low back pain following a work injury when he lifted a fifty-
pound bag of potatoes.  Records since June 2002 reflect 
regular treatment for low back pain, including a diagnosis of 
chronic back strain.  This evidence establishes the existence 
of a current disability.

In May 2009, the Veteran underwent VA examination of the 
spine pursuant to the Board's June 2008 remand.  The examiner 
noted the Veteran's complaint of low back pain and provided a 
diagnosis of low back strain.  Not in accordance with the 
presumption of soundness, the examiner indicated that the 
Veteran had a pre-existing back condition.  The examiner 
posed a question as to whether the Veteran would have had 
back problems if he did not join the service.  The examiner 
found that the Veteran would have had the back problems if he 
had not joined the service.  The examiner therefore gave the 
opinion that it is less likely as not that the Veteran's pre-
existing and current low back condition was caused or 
aggravated by military service.

The Board does not find the May 2009 VA opinion to be of 
significant evidentiary value.  The opinion was based on the 
erroneous fact that the Veteran had a pre-existing back 
condition when he entered military service.  Additionally, 
the examiner posed a question different than what he was 
asked to answer.  The question of what would have happened if 
the Veteran did not join the service is not relevant because 
the Veteran did in fact join the service and he did in fact 
sustain a back injury during service.

In September 2009, the Veteran submitted a December 2008 
letter from D.E.C., his treating chiropractor.  D.E.C. noted 
the Veteran's history of injuring his back on the first day 
of basic training when another recruit fell on him.  D.E.C. 
also noted that the Veteran did not experience back pain 
before the injury and that he continued to experience back 
pain over the years.  Even though D.E.C. was not able to 
review the claims file, the noted medical history provided by 
the Veteran appears to be accurate.  D.E.C. stated that, 
based on the Veteran's history, examination, and x-ray 
results, it seems as likely as not that the Veteran's current 
pain and degeneration began when the recruit fell on him.  
D.E.C. stated that the fall is probably directly related to 
his current condition.

Although D.E.C.'s December 2008 opinion is somewhat 
equivocal, the opinion constitutes probative evidence in 
support of the Veteran's claim.  Unlike the May 2009 VA 
opinion, D.E.C.'s opinion was based on an accurate factual 
history and it answered the question of whether the Veteran's 
current back strain is related to the in-service back injury.  
Based on D.E.C.'s nexus opinion, the Veteran's seemingly 
credible testimony and statements regarding the onset of his 
back injury and continuing symptoms of low back pain after 
service, and his mother's statements concerning her 
recollection of the events that she was told occurred in 
service, the Board finds that it is as likely as not that the 
Veteran developed chronic back strain as a result of his 
active military service.  That is, when reasonable doubt is 
resolved in favor of the Veteran, the nexus element of the 
service connection claim is established.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).

For all the foregoing reasons, the Board finds that the claim 
of service connection for chronic back strain is granted.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


ORDER

Service connection for chronic back strain is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


